 

Exhibit 10.1

 

 

4.2 Amount of Normal Retirement Benefit …is amended by deleting Section 4.2(a)
in its entirety and substituting a new Section 4.2(a) in lieu thereof as
follows:

 

(a)Determination of Normal Retirement Benefit - Each Participant shall be
entitled to receive a monthly retirement benefit commencing on his Normal
Retirement Date provided he has incurred a Separation from Service, or Deferred
Retirement Date, (unless he elects otherwise in accordance with Section 9.3), in
an amount equal to one-twelfth (1/12) of (1) or (2) below:

 

(1)Group A Participants- Means those Participants who entered this Plan prior to
January 1, 2009. - All such Participants shall receive a Normal Retirement
Benefit equal to the greater of (i) or (ii) below:

 

(i)Thirty-five percent (35%) of such Participant’s Final Average Compensation,
but subject to a maximum benefit of $80,000 per calendar year. However, the
maximum annual benefit cap of $80,000 per calendar year shall not apply to John
Mendez. Or,

 

(ii)Any Participant with Final Average Compensation in excess of $175,000 at
Normal Retirement Age, who has also completed 30 or more Years of Service, shall
be entitled to receive the maximum annual benefit of $80,000 per calendar year,
in monthly installments of $6,666.67 provided such Participant has incurred a
separation from Service.

 

(2)Group B Participants- Means any Participant who entered this Plan after
December 31, 2008. All such Group B Participants shall receive a Normal
Retirement Benefit equal to:



 

One and one-half percent (1.5%) of such Participant’s Final Average Compensation
multiplied by his number of Years of Benefit Service, subject to a maximum
Normal Retirement Benefit of thirty-five percent (35%) of a Participant’s Final
Average Compensation, and further subject to a maximum benefit of $80,000 per
calendar year.

 



 

